Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      02-MAY-2022
                                                      10:53 AM
                                                      Dkt. 3 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                vs.

                 JOEL IRA EDELMAN, (Bar No. 6582),
                            Respondent.


                        ORIGINAL PROCEEDING
                         (ODC NO. 19-0456)

                ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon review of the April 28, 2022 petition filed by the

 Office of Disciplinary Counsel on behalf of, and with the

 approval of, the Disciplinary Board of the Hawai#i Supreme Court,

 requesting this court to transfer Respondent Joel Ira Edelman to

 inactive status, pursuant to Rules 2.19 (b) and 2.19(c) of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH), we

 conclude transfer to inactive status is warranted.   Therefore,

           IT IS HEREBY ORDERED that Respondent Edelman is

 transferred to inactive status in this jurisdiction, pursuant to

 RSCH Rules 2.19(b) and 2.19(c), effective with the filing of this
order.    Respondent Edelman shall remain on inactive status until

further order of this court.

           IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Edelman to the extent

required by RSCH Rule 2.19(h).

           IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published.

           IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawai#i and shall

request their assistance and such action as may be indicated to

protect the interests of both Respondent Edelman and his clients,

if any.

           DATED: Honolulu, Hawai#i, May 2, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2